DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio) in view of Daya et al. US-Patent No. 10,891,331 (hereinafter Daya) and Shenk et al. US-Patent No. 11,010,894 (hereinafter Shenk). 
Re Claim 1: 
Sartori Odizzio teaches a computer-implemented method, comprising: 
obtaining a query for a plurality of content items (
Sartori Odizzio teaches at Paragraph 0039 that a client application executing at client device 102 may access a host server device operating as part of virtual makeup platform 120 to retrieve configuration parameters of a particular requested virtual makeup product. The client application may then use local image processing libraries along with the retrieved configuration parameters to generate makeup image in response to a request to apply a virtual makeup product. 
Sartorio Odizzio teaches at Paragraph 0087 that a user may be presented with a menu 916c to select a locally or remotely stored image for use as the base image…the selected image may be from the user’s own photo library. Sartorio Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at Paragraph 0094-0096 a graphical user interface showing selectable “Looks” via a graphical menu 916i…menu 916i is displayed showing screen captures of models displaying various predefined “looks”); 
causing, via a first user interface, a plurality of target skin tones to be presented on a client device associated with a user (
Sartori Odizzio teaches at Paragraph 0088 that a user is presented with a second graphical menu 918d including an option to select various specific products…menu 918d includes an option to select from a range of colors, shades in a particular line of foundation products and at Paragraph 0089 the graphical menu 918e…including an option to select from a range of colors for a particular line of eyeshadow product that include a pallet of five colors….a user is presented with menu 918f through which they can select from the available colors in palette to apply virtually….the user is presented with a graphical element 916g showing at least one virtual lipstick product and graphical menu 918g including an option to select from a range of colors for a particular line of lipstick products. 
It is noted that the lips, eyeshadows and foundation are portions of the facial skins. 
Sartori Odizzio teaches at Paragraph 0094 that end users can configure their own custom looks by selecting various combinations of makeup products and can submit their custom looks to virtual makeup platform 120. 
Sartorio Odizzio teaches at FIGS. 11A-11B causing a plurality of target color swatches to be presented on a client device associated with a user. 
Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. 
Sartori Odizzio teaches at Paragraph 0111-0114 and FIGS. 11A-11B that element 1106 to filter or select by color or shade…..a user 1120 may select a virtual makeup product in the “Catfight” color by touching the corresponding color swatch via element 1106…The reviewing user can view the composite image and make a determination on whether it accurately simulates the look of the counterpart real-world application); 
obtaining, via an interaction with the first user interface, a first target skin tone from the plurality of target skin tones (
Sartori Odizzio teaches at Paragraph 0088 that a user is presented with a second graphical menu 918d including an option to select various specific products…menu 918d includes an option to select from a range of colors, shades in a particular line of foundation products and at Paragraph 0089 the graphical menu 918e…including an option to select from a range of colors for a particular line of eyeshadow product that include a pallet of five colors….a user is presented with menu 918f through which they can select from the available colors in palette to apply virtually….the user is presented with a graphical element 916g showing at least one virtual lipstick product and graphical menu 918g including an option to select from a range of colors for a particular line of lipstick products. 
Sartori Odizzio teaches at Paragraph 0111-0114 and FIGS. 11A-11B that element 1106 to filter or select by color or shade…..a user 1120 may select a virtual makeup product in the “Catfight” color by touching the corresponding color swatch via element 1106…The reviewing user can view the composite image and make a determination on whether it accurately simulates the look of the counterpart real-world application). 
Sartori Odizzio at least suggests the claim limitation: 
processing, using a trained machine learning model, each of a first plurality of content items stored and maintained in a data store to determine a respective dominant skin tone associated with each of the first plurality of content items, the respective dominant skin tone for each of the first plurality of content items including one of the plurality of target skin tones (
Sartori Odizzio teaches at Paragraph 0039 that repositories/databases 124 may store virtual makeup look…and meta-data and at Paragraph 0095 that based on the detected characteristics (skin tone), platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics (skin tone) of the face in the loaded image. 
Sartori Odizzio teaches at Paragraph 0096 that look recommendations may be automatically generated using machine-learning based models based on historical aesthetic feedback data and at Paragraph 0105 that given a set of attributes included in the product definition data for a real-world makeup product, e.g., color, shade, coverage, finish, and facial region, a computer system may automatically select one or more predefined effects from a set of a multiple predefined effects that most closely approximate the provided attributes….this process of selection and configuration of predefined effects may be guided by machine-learning based models. 
Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image); 
determining, based at least in part on the first target skin tone, a second plurality of content items from the first plurality of content items, wherein the respective dominant skin tone associated with each of the second plurality of content items includes the first target skin tone (
Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image); and 
causing, via a second user interface, the second plurality of content items to be presented on the client device as responsive to the query (Sartori Odizzio teaches at Paragraph 0039 that repositories/databases 124 may store virtual makeup look…and meta-data and at Paragraph 0095 that based on the detected characteristics (skin tone), platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics (skin tone) of the face in the loaded image. 
 Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image).
Under BRI, Daya implicitly teaches the claim limitation: 
processing, using a trained machine learning model, each of a first plurality of content items stored and maintained in a data store to determine a respective dominant skin tone associated with each of the first plurality of content items, the respective dominant skin tone for each of the first plurality of content items including one of the plurality of target skin tones (
Daya teaches at FIG. 2A, and column 3, lines 59-67 that the search engine 118 uses the query terms to search the image repository 114 for images responsive to the query….the search engine can use an index that identifies images in the image repository 114 based on one or more features associated with the image and at column 4, lines 5-16 that the indexing engine 120 can index images in the image repository 114 based on the ranges of lightness values of different features present in the images…the indexing engine 120 can associate the human figure’s skin tone lightness value with the image in the index and at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d. Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed); 
determining, based at least in part on the first target skin tone, a second plurality of content items from the first plurality of content items, wherein the respective dominant skin tone associated with each of the second plurality of content items includes the first target skin tone (
Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values, the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range); and 
causing, via a second user interface, the second plurality of content items to be presented on the client device as responsive to the query (Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed and at column 3, lines 30-53 that the social media platform 104 can display a group of human figures having a user-selected skin tone value range. 
Daya teaches column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values, the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Shenk teaches the claim limitation: 
processing, using a trained machine learning model, each of a first plurality of content items stored and maintained in a data store to determine a respective dominant skin tone associated with each of the first plurality of content items, the respective dominant skin tone for each of the first plurality of content items including one of the plurality of target skin tones (
Shenk teaches at column 7, lines 1-57 that display engine 212 is configured to send the user’s updated predicted base skin color….to modeling engine 210 such that modeling engine 210 can use the user’s updated predicted base skin color….to generate an updated version of the skin machine learning model….Recommendation engine 214 is configured to generate recommendations for the user based on the user’s skin profile…each set of product attributes that is stored in product information storage 220 includes information identifying skin colors….recommendation engine 214 sends the set of recommended products from product information storage 220 that matches the user’s predicted based skin color to display engine 212…where the recommendations are presented at a user interface of the device.  
Shenk teaches at column 5, lines 3-34 and column 3, lines 64-57 and column 4, lines 1-67 that dominant color determination engine 204 of the skin profile determination server is configured to determine a corresponding dominant color for each of the two or more sub-components that have been derived by image processing engine 202….is configured to determine a dominant color from the first sub-component that includes only the body part and where this dominant color may sometimes be referred to as the skin dominant color and predicted base skin profile engine 208 of the skin profile determination server 106 is configured to use at least the skin dominant color….to respectively determine a predicted base skin color…to obtain a base skin color machine learning model from model information storage 216…..Display engine 212 is configured to present a visual presentation corresponding to each of at least the predicted base skin color and the predicted undertone color for the user…display engine 212 uses predetermined mappings between base skin color values…and visual representations (images) to identify a corresponding representation for the predicted base skin color…..the representations are to be presented at a user interface of the device.  
Shenk teaches at column 3, lines 26-40 that skin profile determination server 106 is configured to use the input image of the user to determine a skin profile associated with the user and at column 8, lines 33-56 that one or more product recommendations are determined at least in part on the predicted base skin color associated with the user and the predicted undertone color associated with the user); 
determining, based at least in part on the first target skin tone, a second plurality of content items from the first plurality of content items, wherein the respective dominant skin tone associated with each of the second plurality of content items includes the first target skin tone (
Shenk teaches at column 7, lines 1-57 that display engine 212 is configured to send the user’s updated predicted base skin color….to modeling engine 210 such that modeling engine 210 can use the user’s updated predicted base skin color….to generate an updated version of the skin machine learning model….Recommendation engine 214 is configured to generate recommendations for the user based on the user’s skin profile…each set of product attributes that is stored in product information storage 220 includes information identifying skin colors….recommendation engine 214 sends the set of recommended products from product information storage 220 that matches the user’s predicted based skin color to display engine 212…where the recommendations are presented at a user interface of the device.  
Shenk teaches at column 5, lines 3-34 and column 3, lines 64-57 and column 4, lines 1-67 that dominant color determination engine 204 of the skin profile determination server is configured to determine a corresponding dominant color for each of the two or more sub-components that have been derived by image processing engine 202….is configured to determine a dominant color from the first sub-component that includes only the body part and where this dominant color may sometimes be referred to as the skin dominant color and predicted base skin profile engine 208 of the skin profile determination server 106 is configured to use at least the skin dominant color….to respectively determine a predicted base skin color…to obtain a base skin color machine learning model from model information storage 216…..Display engine 212 is configured to present a visual presentation corresponding to each of at least the predicted base skin color and the predicted undertone color for the user…display engine 212 uses predetermined mappings between base skin color values…and visual representations (images) to identify a corresponding representation for the predicted base skin color…..the representations are to be presented at a user interface of the device.  
Shenk teaches at column 3, lines 26-40 that skin profile determination server 106 is configured to use the input image of the user to determine a skin profile associated with the user and at column 8, lines 33-56 that one or more product recommendations are determined at least in part on the predicted base skin color associated with the user and the predicted undertone color associated with the user); and 
causing, via a second user interface, the second plurality of content items to be presented on the client device as responsive to the query (
Shenk teaches at column 7, lines 1-57 that display engine 212 is configured to send the user’s updated predicted base skin color….to modeling engine 210 such that modeling engine 210 can use the user’s updated predicted base skin color….to generate an updated version of the skin machine learning model….Recommendation engine 214 is configured to generate recommendations for the user based on the user’s skin profile…each set of product attributes that is stored in product information storage 220 includes information identifying skin colors….recommendation engine 214 sends the set of recommended products from product information storage 220 that matches the user’s predicted based skin color to display engine 212…where the recommendations are presented at a user interface of the device.  
Shenk teaches at column 5, lines 3-34 and column 3, lines 64-57 and column 4, lines 1-67 that dominant color determination engine 204 of the skin profile determination server is configured to determine a corresponding dominant color for each of the two or more sub-components that have been derived by image processing engine 202….is configured to determine a dominant color from the first sub-component that includes only the body part and where this dominant color may sometimes be referred to as the skin dominant color and predicted base skin profile engine 208 of the skin profile determination server 106 is configured to use at least the skin dominant color….to respectively determine a predicted base skin color…to obtain a base skin color machine learning model from model information storage 216…..Display engine 212 is configured to present a visual presentation corresponding to each of at least the predicted base skin color and the predicted undertone color for the user…display engine 212 uses predetermined mappings between base skin color values…and visual representations (images) to identify a corresponding representation for the predicted base skin color…..the representations are to be presented at a user interface of the device.  
Shenk teaches at column 3, lines 26-40 that skin profile determination server 106 is configured to use the input image of the user to determine a skin profile associated with the user and at column 8, lines 33-56 that one or more product recommendations are determined at least in part on the predicted base skin color associated with the user and the predicted undertone color associated with the user).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Shenk’s machine learning models to automatically recognize particular features such as the skin tones in the images when the cosmetic products in product storage with the skin colors/tones are retrieved to match the skin color/tone of the user. Such features can be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones of the user. One of the ordinary skill in the art would have used the skin tones of the user images for retrieving the cosmetic products and presenting the relevant cosmetic products for display that match the user’s skin tone/color. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that processing each of the first plurality of content items includes: determining, using the trained machine learning model and for each of the first plurality of content items, a respective dominant skin tone value; determining the respective dominant skin tone for each of the first plurality of content items using the trained machine learning model and based at least in part on the respective dominant skin tone value and a plurality of threshold values. 
Daya teaches the claim limitation: 
processing each of the first plurality of content items includes: determining, using the trained machine learning model and for each of the first plurality of content items, a respective dominant skin tone value; determining the respective dominant skin tone for each of the first plurality of content items using the trained machine learning model and based at least in part on the respective dominant skin tone value and a plurality of threshold values (
Daya teaches at FIG. 2A, and column 3, lines 59-67 that the search engine 118 uses the query terms to search the image repository 114 for images responsive to the query….the search engine can use an index that identifies images in the image repository 114 based on one or more features associated with the image and at column 4, lines 5-16 that the indexing engine 120 can index images in the image repository 114 based on the ranges of lightness values of different features present in the images…the indexing engine 120 can associate the human figure’s skin tone lightness value with the image in the index and at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d. Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values (which includes the threshold values), the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range. 
Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values, the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that processing each of the first plurality of content items includes: processing, using the trained machine learning model, each of the first plurality of content items to determine a respective region of interest in each of the first plurality of content items, and wherein the respective dominant skin tone associated with each of the first plurality of content items is determined based on the respective region of interest.
Daya teaches the claim limitation that processing each of the first plurality of content items includes: processing, using the trained machine learning model, each of the first plurality of content items to determine a respective region of interest in each of the first plurality of content items, and wherein the respective dominant skin tone associated with each of the first plurality of content items is determined based on the respective region of interest (
Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value. 
Daya teaches at FIG. 2A, and column 3, lines 59-67 that the search engine 118 uses the query terms to search the image repository 114 for images responsive to the query….the search engine can use an index that identifies images in the image repository 114 based on one or more features associated with the image and at column 4, lines 5-16 that the indexing engine 120 can index images in the image repository 114 based on the ranges of lightness values of different features present in the images…the indexing engine 120 can associate the human figure’s skin tone lightness value with the image in the index and at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d. Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values (which includes the threshold values), the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range. 
Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values, the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that obtaining, from the client device, a content item having a visual representation of at least a portion of a body part; and processing, using the trained machine learning model, the content item to identify the portion of the body part as a region of interest in the content item and to determine a first dominant skin tone associated with the region of interest; and causing, via a third user interface, the first dominant skin tone to be presented on the client device.
Daya teaches the claim limitation that obtaining, from the client device, a content item having a visual representation of at least a portion of a body part; and processing, using the trained machine learning model, the content item to identify the portion of the body part as a region of interest in the content item and to determine a first dominant skin tone associated with the region of interest; and causing, via a third user interface, the first dominant skin tone to be presented on the client device (
Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value. 
Daya teaches at FIG. 2A, and column 3, lines 59-67 that the search engine 118 uses the query terms to search the image repository 114 for images responsive to the query….the search engine can use an index that identifies images in the image repository 114 based on one or more features associated with the image and at column 4, lines 5-16 that the indexing engine 120 can index images in the image repository 114 based on the ranges of lightness values of different features present in the images…the indexing engine 120 can associate the human figure’s skin tone lightness value with the image in the index and at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d. Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values (which includes the threshold values), the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range. 
Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches column 3, lines 30-53 that the user can select ranges of lightness values through qualitative or quantitative input…in response to receiving the selected range of lightness values, the social media platform 104 can select a subgroup from the group of the identified images for display on the user device 102 based on the range of lightness values associated with each image…the user-selectable filter can include ranges of lightness values corresponding to human skin tone values and the social media platform 104 can display a group of human figures having a user-selected skin tone value range).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the content item is captured by a camera associated with the client device. 
However, Sartori Odizzio further teaches the claim limitation that the content item is captured by a camera associated with the client device (
Sartori Odizzio teaches at Paragraph 0042 that image capture module 234 may include the software and/or hardware for capturing images at a client device for virtual makeup application…may include a digital camera and at Paragraph 0077 that makeup images may be generated and composited with base images captured at different vantage points. 
Srtori Odizzio teaches at Paragraph 0087 the user may be presented with screen 900b of FIG. 9B that includes an option 912b to “snap a selfie” and option 914b to choose a model….a user may be allowed to capture an image via an image capture device associated with the client device 102….the selected image may be from the user’s own photo library and at Paragraph 0090 that a composite image 908 includes a base image of a human face and a makeup image based on the selected product may be displayed to the user and at Paragraph 0095 that a user may load an image of their face). 

Re Claim 7: 
Sartori Odizzio teaches a computing system, comprising: 
one or more processors; and a memory storing program instructions, that when executed by the one or more processors, cause the one or more processors to at least (
Sartori Odizzio teaches at Paragraph 0029 the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories): 
obtain a first plurality of images, each of the first plurality of images including a visual representation of at least a portion of a body part (Sartorio Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image. Sartori Odizzio teaches at Paragraph 0094-0096 a graphical user interface showing selectable “Looks” via a graphical menu 916i…menu 916i is displayed showing screen captures of models displaying various predefined “looks”); 
Sartori Odizzio at least suggests the claim limitation: 
for each of the first plurality of images: 
process, using a trained machine learning model, the image to (
Sartori Odizzio teaches at Paragraph 0039 that repositories/databases 124 may store virtual makeup look…and meta-data and at Paragraph 0095 that based on the detected characteristics (skin tone), platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics (skin tone) of the face in the loaded image. 
Sartori Odizzio teaches at Paragraph 0096 that look recommendations may be automatically generated using machine-learning based models based on historical aesthetic feedback data and at Paragraph 0105 that given a set of attributes included in the product definition data for a real-world makeup product, e.g., color, shade, coverage, finish, and facial region, a computer system may automatically select one or more predefined effects from a set of a multiple predefined effects that most closely approximate the provided attributes….this process of selection and configuration of predefined effects may be guided by machine-learning based models. 
Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image): 
identify the portion of the body part as a region of interest in the visual representation of the image (Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image); and 
determine a dominant skin tone value for the region of interest in the visual representation of the image (Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image); 
determine, based at least in part on the dominant skin tone value and a plurality of threshold values, a dominant skin tone associated with the region of interest of the visual representation of the image (Sartori Odizzio teaches at Paragraph 0095-0096 that the looks displayed via menu 916i may include user-specific recommendations of makeup products…The loaded image may be analyzed by platform 120 to determine certain characteristics of the face depicted in the loaded image….analysis performed on the image may detect…skin tone. Based on the detected characteristics, e.g., skin tone, platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics of the face in the loaded image); and 
associate the dominant skin tone with the image (Sartori Odizzio teaches at Paragraph 0039 that repositories/databases 124 may store virtual makeup look…and meta-data and at Paragraph 0095 that based on the detected characteristics (skin tone), platform 120 may generate one or more recommended looks that are specifically tailored to the characteristics (skin tone) of the face in the loaded image).
Under BRI, Daya implicitly teaches a computing system, comprising: 
one or more processors; and a memory storing program instructions, that when executed by the one or more processors, cause the one or more processors to at least (Daya teaches at column 8, lines 26-67 and column 9, lines 1-15 that operations performed by a data processing apparatus on data stored on one or more computer-readable storage devices….data processing apparatus encompasses…a programmable processor,….code that creates an execution environment for the computer program in question….a computer program can be written in any form of programming language….one or more programmable processors executing one or more computer programs to perform actions….a processor will receive instructions and data from a read-only memory or a random access memory or both): 
obtain a first plurality of images, each of the first plurality of images including a visual representation of at least a portion of a body part (Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value); 
for each of the first plurality of images: 
process, using a trained machine learning model, the image to (Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone): 
identify the portion of the body part as a region of interest in the visual representation of the image (Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone); and 
determine a dominant skin tone value for the region of interest in the visual representation of the image (Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone); 
determine, based at least in part on the dominant skin tone value and a plurality of threshold values, a dominant skin tone associated with the region of interest of the visual representation of the image (Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values (a range of threshold values)….lightness values associated with the features representing skin tone); and 
associate the dominant skin tone with the image (Daya teaches at FIG. 2A, and column 3, lines 59-67 that the search engine 118 uses the query terms to search the image repository 114 for images responsive to the query….the search engine can use an index that identifies images in the image repository 114 based on one or more features associated with the image and at column 4, lines 5-16 that the indexing engine 120 can index images in the image repository 114 based on the ranges of lightness values of different features present in the images…the indexing engine 120 can associate the human figure’s skin tone lightness value with the image in the index and at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Shenk teaches the claim limitation: for each of the first plurality of images: 
process, using a trained machine learning model, the image to: 
identify the portion of the body part as a region of interest in the visual representation of the image; and determine a dominant skin tone value for the region of interest in the visual representation of the image; determine, based at least in part on the dominant skin tone value and a plurality of threshold values, a dominant skin tone associated with the region of interest of the visual representation of the image; and associate the dominant skin tone with the image (
Shenk teaches at column 5, lines 3-33 that dominant color determination engine 204 is configured to determine a dominant color by applying a clustering to cluster the pixel colors of each sub-component and then determine a representative value of the largest pixel cluster for each sub-component as the dominant color for that sub-component within the corresponding skin tone range. 
It is noted that the corresponding skin tone range includes a plurality of threshold values. 
Shenk teaches at column 7, lines 1-57 that display engine 212 is configured to send the user’s updated predicted base skin color….to modeling engine 210 such that modeling engine 210 can use the user’s updated predicted base skin color….to generate an updated version of the skin machine learning model….Recommendation engine 214 is configured to generate recommendations for the user based on the user’s skin profile…each set of product attributes that is stored in product information storage 220 includes information identifying skin colors….recommendation engine 214 sends the set of recommended products from product information storage 220 that matches the user’s predicted based skin color to display engine 212…where the recommendations are presented at a user interface of the device.  
Shenk teaches at column 5, lines 3-34 and column 3, lines 64-57 and column 4, lines 1-67 that dominant color determination engine 204 of the skin profile determination server is configured to determine a corresponding dominant color for each of the two or more sub-components that have been derived by image processing engine 202….is configured to determine a dominant color from the first sub-component that includes only the body part and where this dominant color may sometimes be referred to as the skin dominant color and predicted base skin profile engine 208 of the skin profile determination server 106 is configured to use at least the skin dominant color….to respectively determine a predicted base skin color…to obtain a base skin color machine learning model from model information storage 216…..Display engine 212 is configured to present a visual presentation corresponding to each of at least the predicted base skin color and the predicted undertone color for the user…display engine 212 uses predetermined mappings between base skin color values…and visual representations (images) to identify a corresponding representation for the predicted base skin color…..the representations are to be presented at a user interface of the device.  
Shenk teaches at column 3, lines 26-40 that skin profile determination server 106 is configured to use the input image of the user to determine a skin profile associated with the user and at column 8, lines 33-56 that one or more product recommendations are determined at least in part on the predicted base skin color associated with the user and the predicted undertone color associated with the user).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Shenk’s machine learning models to automatically recognize particular features such as the skin tones in the images when the cosmetic products in product storage with the skin colors/tones are retrieved to match the skin color/tone of the user. Such features can be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones of the user. One of the ordinary skill in the art would have used the skin tones of the user images for retrieving the cosmetic products and presenting the relevant cosmetic products for display that match the user’s skin tone/color. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: cause, via a first user interface, a plurality of target skin tones to be presented on a client device associated with a user; obtain, via an interaction with the first user interface, a first target skin tone from the plurality of target skin tones; identify a second plurality of images from the first plurality of images that are associated with the first target skin tone; and cause, via a second user interface, the second plurality of images to be presented on the client device as responsive to a query. 
Daya further teaches the claim limitation that claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: cause, via a first user interface, a plurality of target skin tones to be presented on a client device associated with a user (
Daya teaches at FIG. 2A, and column 3, lines 59-67 that the search engine 118 uses the query terms to search the image repository 114 for images responsive to the query….the search engine can use an index that identifies images in the image repository 114 based on one or more features associated with the image and at column 4, lines 5-16 that the indexing engine 120 can index images in the image repository 114 based on the ranges of lightness values of different features present in the images…the indexing engine 120 can associate the human figure’s skin tone lightness value with the image in the index and at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d. Daya teaches at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone); 
obtain, via an interaction with the first user interface, a first target skin tone from the plurality of target skin tones (Daya teaches at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone); 
identify a second plurality of images from the first plurality of images that are associated with the first target skin tone (
Daya teaches at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone); and 
cause, via a second user interface, the second plurality of images to be presented on the client device as responsive to a query (Daya teaches at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the dominant skin tone for each of the first plurality of images is determined based at least in part on a first dominant skin tone value and a plurality of threshold values. 
Daya further teaches the claim limitation that the dominant skin tone for each of the first plurality of images is determined based at least in part on a first dominant skin tone value and a plurality of threshold values (Daya teaches at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: obtain, from a client device, a second image captured by a camera associated with the client device and including a second visual representation of at least a second portion of a second body part; process, using the trained machine learning model, the second image to identify the second portion of the second body part as a second region of interest in the second image and to determine a second dominant skin tone associated with the region of interest; and cause, via a first user interface, the second dominant skin tone to be presented on the client device.
Daya further teaches the claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: obtain, from a client device, a second image captured by a camera associated with the client device and including a second visual representation of at least a second portion of a second body part; process, using the trained machine learning model, the second image to identify the second portion of the second body part as a second region of interest in the second image and to determine a second dominant skin tone associated with the region of interest; and cause, via a first user interface, the second dominant skin tone to be presented on the client device (
Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values (a range of threshold values)….lightness values associated with the features representing skin tone). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the second dominant skin tone is determined based at least in part on a second dominant skin tone value and a plurality of threshold values. 
Daya further teaches the claim limitation that the second dominant skin tone is determined based at least in part on a second dominant skin tone value and a plurality of threshold values (
Daya teaches at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values….lightness values associated with the features representing skin tone). 

Re Claim 17: 
The claim 17 recites a computer-implemented method, comprising:
causing, via a first user interface, a plurality of target skin tones to be presented on a client device associated with a user;
obtaining, via an interaction with the first user interface, a first target skin tone from the plurality of target skin tones; 
obtaining a first plurality of content items stored and maintained in a data store, wherein each of the first plurality of content items is associated with a respective dominant skin tone that was determined by a trained machine learning model; 
determining, based at least in part on the first target skin tone and each respective dominant skin tone, a second plurality of content items from the first plurality of content items, wherein the respective dominant skin tone associated with each of the second plurality of content items includes the first target skin tone; and 
causing, via a second user interface, the second plurality of content items to be presented on the client device.
The claim 17 is in parallel with the claim 1 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 1.  
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that each respective dominant skin tone was determined by: processing, using the trained machine learning model, each of the first plurality of content items to determine a respective region of interest within each of the first plurality of content items; determining, using the trained machine learning model, a respective skin tone value associated with each respective region of interest; and determining, using the trained machine learning model and based at least in part on each respective skin tone value and a threshold value, each respective dominant skin tone associated each of the first plurality of content items. 
Daya further teaches the claim limitation that each respective dominant skin tone was determined by: processing, using the trained machine learning model, each of the first plurality of content items to determine a respective region of interest within each of the first plurality of content items (Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values (a range of threshold values)….lightness values associated with the features representing skin tone); 
determining, using the trained machine learning model, a respective skin tone value associated with each respective region of interest (Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone. 
Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values (a range of threshold values)….lightness values associated with the features representing skin tone); and 
determining, using the trained machine learning model and based at least in part on each respective skin tone value and a threshold value, each respective dominant skin tone associated each of the first plurality of content items (Daya teaches at column 5, lines 33-55 that the system analyzes the images for particular features…the system uses one or more machine learning models to automatically recognize particular features in the images and index the image using keywords describing those recognized features…machine learning models include R-CNN, Fast R-CNN…The system next identifies ranges of lightness values associated with the particular features of the images…if an image includes a human figure, the system can determine a corresponding light value for different features, e.g., the human figure’s skin tone). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Daya’s machine learning models to automatically recognize particular features such as the skin tones in the images when the images in the image repository are indexed using the skin tones as keywords for image retrieval to be incorporated into the system and method of Sartori Odizzio to query the looks (the face images) in the database directly based on the skin tones. One of the ordinary skill in the art would have used the skin tones as keywords for indexing the images. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that each respective region of interest includes a visual representation of at least a portion of a body part.
Daya further teaches the claim limitation that each respective region of interest includes a visual representation of at least a portion of a body part (Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values (a range of threshold values)….lightness values associated with the features representing skin tone).

Claims 6, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. US-PGPUB No. 2018/0075524 (hereinafter Sartori Odizzio) in view of Daya et al. US-Patent No. 10,891,331 (hereinafter Daya); Shenk et al. US-Patent No. 11,010,894 (hereinafter Shenk) and Huang et al. US-PGPUB No. 2019/0166980 (hereinafter Huang)
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that: receiving, from the client device, a content item having a visual representation of an overall beauty aesthetic, the overall beauty aesthetic including at least one area within the visual representation having an application of at least one beauty product; determining a region of interest in the visual representation, the region of interest corresponding to the at least one area having the application of the at least one beauty product; extracting, from the region of interest, at least one product parameter associated with the at least one beauty product that contributes to the overall beauty aesthetic; identifying at least one additional content item from the second plurality of content items based at least in part on the at least one product parameter; and providing for presentation, on the display of the client device, the at least one additional content item. 
Huang further teaches the claim limitation: 
receiving, from the client device, a content item having a visual representation of an overall beauty aesthetic, the overall beauty aesthetic including at least one area within the visual representation having an application of at least one beauty product; determining a region of interest in the visual representation, the region of interest corresponding to the at least one area having the application of the at least one beauty product (
Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products…one of the target images 402 comprises an image of a lipstick product. Huang teaches at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
extracting, from the region of interest, at least one product parameter associated with the at least one beauty product that contributes to the overall beauty aesthetic. (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image.  
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. 
Huang at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114). 
identifying at least one additional content item from the second plurality of content items based at least in part on the at least one product parameter; and providing for presentation, on the display of the client device, the at least one additional content item (
(
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: obtain a content item having a second visual representation of an overall beauty aesthetic, extract, from the second visual representation, at least one product parameter that contributes to the overall beauty aesthetic; identify, based on the at least one product parameter, a second plurality of images from the first plurality of images, wherein each of the second plurality of images includes a respective third visual representation of a similar overall beauty aesthetic; and cause, via a first user interface, the second plurality of images to be presented on a client device as responsive to a query. 
Huang further teaches the claim limitation: 
that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: obtain a content item having a second visual representation of an overall beauty aesthetic (
Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products…one of the target images 402 comprises an image of a lipstick product. Huang teaches at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
extract, from the second visual representation, at least one product parameter that contributes to the overall beauty aesthetic (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image.  
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. 
Huang at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114). 
identify, based on the at least one product parameter, a second plurality of images from the first plurality of images, wherein each of the second plurality of images includes a respective third visual representation of a similar overall beauty aesthetic (
(
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); and 
cause, via a first user interface, the second plurality of images to be presented on a client device as responsive to a query (Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: cause, via a second user interface, a plurality of target skin tones to be presented on the client device; obtain, via an interaction with the second user interface, a first target skin tone from the plurality of target skin tones; identify a third plurality of images from the second plurality of images that are associated with the first target skin tone; and cause, via a third user interface, the third plurality of images to be presented on the client device.
Daya further teaches the claim limitation that the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: cause, via a second user interface, a plurality of target skin tones to be presented on the client device (at column 4, lines 45-55 that the features in the result images can have different associated tone lightness values…the images in the image display area 208 can have different skin tone lightness values associated with the displayed parts of human body…the user-selectable filter 204 are displayed along with the responsive images. The user-selectable filter 204 includes the lightness indicators 204a-204d); 
obtain, via an interaction with the second user interface, a first target skin tone from the plurality of target skin tones (Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed); 
identify a third plurality of images from the second plurality of images that are associated with the first target skin tone; and cause, via a third user interface, the third plurality of images to be presented on the client device (Daya teaches at FIG. 2B and column 4, lines 63-67 that the user has selected the lightness indicator 204c and images with human figures having the corresponding skin tone lightness values are displayed. 
Daya teaches at column 6, lines 1-25 that the software can analyze an image of a feature representing a part of a human body and extract values for lightness from the image…One or more lightness values can be selected for the feature from each image…different portions of a human face can have different lightness values. The system can store multiple values or can combine values to generate a single lightness value…software can detect skin tone values using machine learning and image processing and at column 5, lines 5-10 that images results with human figures having a darker skin tone are displayed when the user has selected a lightness indicator 204d corresponding to a lower range of lightness values (a range of threshold values)….lightness values associated with the features representing skin tone).
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that at least one beauty product contributes to the similar overall beauty aesthetic of a second image from the second plurality of images; and the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: receive, from a client device, a request to render the at least one beauty product on a user content item; and present, on a display of the client device, a rendering of the at least one beauty product concurrent with a presentation of the user content item.
Sartori Odizzio at least suggests the claim limitation that at least one beauty product contributes to the similar overall beauty aesthetic of a second image from the second plurality of images; and the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: receive, from a client device, a request to render the at least one beauty product on a user content item; and present, on a display of the client device, a rendering of the at least one beauty product concurrent with a presentation of the user content item (Sartori Odizzio teaches at Paragraph 0091 in response to receiving a makeup product selection and a request to apply the selected product, a composite image 908 including a base image of a human face and a makeup image based on the selected product may be displayed to the user and at Paragraph 0094-0096 that selectable “Looks” are displayed in response to a user input selecting the “Looks” category…end users can configure their own custom looks by selecting various combinations of makeup products and can submit their custom looks to virtual makeup platform 120 and at Paragraph 0097 that the graphical user interface is displayed in response to a user selection of a particular look via menu 916i…in response to a user selection of a particular look, a menu 918j is displayed showing the user selectable makeup products that are included in the selected look). 
Huang teaches the claim limitation 
that at least one beauty product contributes to the similar overall beauty aesthetic of a second image from the second plurality of images; and the program instructions, that when executed by the one or more processors, further cause the one or more processors to at least: receive, from a client device, a request to render the at least one beauty product on a user content item (
(
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. Huang teaches at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108. 
Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); and 
present, on a display of the client device, a rendering of the at least one beauty product concurrent with a presentation of the user content item (Huang teaches at Paragraph 0035 that the computing device 102 performs virtual application of at least one cosmetic product on the image or video with the facial region of the user based on the cosmetic makeup parameters specified in metadata of the matching sample image. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 

Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the user content item is captured by a camera associated with the client device. 
Sartori Odizzio teaches the claim limitation that the user content item is captured by a camera associated with the client device ( 
Sartori Odizzio teaches at Paragraph 0042 that image capture module 234 may include the software and/or hardware for capturing images at a client device for virtual makeup application…may include a digital camera and at Paragraph 0077 that makeup images may be generated and composited with base images captured at different vantage points. 
Sartori Odizzio teaches at Paragraph 0087 the user may be presented with screen 900b of FIG. 9B that includes an option 912b to “snap a selfie” and option 914b to choose a model….a user may be allowed to capture an image via an image capture device associated with the client device 102….the selected image may be from the user’s own photo library and at Paragraph 0090 that a composite image 908 includes a base image of a human face and a makeup image based on the selected product may be displayed to the user and at Paragraph 0095 that a user may load an image of their face). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the at least one product parameter includes at least one of: a color; a gloss; an opacity; a glitter; a glitter size; a glitter density; a shape; or an intensity.
Sartori Odizzio teaches the claim limitation that the at least one product parameter includes at least one of: a color; a gloss; an opacity; a glitter; a glitter size; a glitter density; a shape; or an intensity ( 
Sartori Odizzio teaches at Paragraph 0047 that each virtual makeup product 246 represents a combination of an effect 248 along with a configuration 244 for the effect wherein effects 248 represent combinations of various layers of visual filters 249 and a visual filter 249 can generally be understood as a particular visual effect, e.g., blur, color overlay and at Paragraph 0049-0056 that examples of filters that may be applied in this context include….glitter. image filters include lighting, blur, threshold (highlight high intensity areas of the image….the decolorate filter operates over the skin of a person depicted in the base image…while maintaining other properties such as tone….a light-focus filter can be used to simulate the effect of reflected light on a portion of the base image. This has particular application for simulating the effect of a high gloss makeup product, e.g., lip gloss….parameters for a color dot filter can include shape, color, type, an intensity multiplier, spread, opacity). 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that obtaining an input content item having a visual representation of an overall beauty aesthetic, extracting, from the visual representation, at least one product parameter that contributes to the overall beauty aesthetic; identifying, based on the at least one product parameter, a third plurality of content items from the first plurality of content items, wherein each of the third plurality of content items includes a respective second visual representation of a similar overall beauty aesthetic; determining, based at least in part on the first target skin tone and each respective dominant skin tone associated with each of the third plurality of content items, a fourth plurality of content items from the third plurality of content items, wherein the respective dominant skin tone associated with each of the fourth plurality of content items includes the first target skin tone; and causing, via a first user interface, the fourth plurality of images to be presented on a client device. 
Huang further teaches the claim limitation: 
obtaining an input content item having a visual representation of an overall beauty aesthetic (
Huang teaches at Paragraph 0034 that the target image obtained from the user is captured utilizing a camera and at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products…one of the target images 402 comprises an image of a lipstick product. Huang teaches at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
extracting, from the visual representation, at least one product parameter that contributes to the overall beauty aesthetic (
Huang teaches at Paragraph 0016 identifying cosmetic products worn by an individual depicted in a target image and virtually applying the identified cosmetic products to the user’s face and at Paragraph 0020 that the image analyzer 114 identifies the one or more cosmetic products by accessing a data store 108 in the computing device 102, where the data store 108 includes sample images 110 corresponding to different makeup looks achieved through the application of different cosmetic products. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. 
Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402, the computing device 102 identifies the particular lipstick product shown in the target image.  
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. 
Huang at Paragraph 0033 that the partial region of the target image is compared with a partial region of a sample image….to identify an image feature map of the target photo….The transformed face features comprise hair color, skin color, relative positions of eyes, nose, lips and eyebrows. 
Huang teaches at Paragraph 0037 that the image analyzer 114 receives the target image 502 and compares attributes of the target image 502 with the image feature map and metadata of each sample image 110 in the data store 108 and at Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114). 
identifying, based on the at least one product parameter, a third plurality of content items from the first plurality of content items, wherein each of the third plurality of content items includes a respective second visual representation of a similar overall beauty aesthetic 
(
Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color. 
Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114); 
determining, based at least in part on the first target skin tone and each respective dominant skin tone associated with each of the third plurality of content items, a fourth plurality of content items from the third plurality of content items, wherein the respective dominant skin tone associated with each of the fourth plurality of content items includes the first target skin tone (Huang teaches at Paragraph 0036 that the target image 402 may comprise an image of an individual 402b wearing cosmetic products and at Paragraph 0037 that the image analyzer 114 narrows the list of matching candidate sample images 110 based on those sample images 110 that meet at least a threshold level of similarity with attributes of the target images 502. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes of the lipstick product shown in the target image 402. Huang teaches at Paragraph 0036 that based on a comparison of the image feature map and metadata of each sample image 110 with the attributes (image feature map) of the lipstick product shown in the target image 402. It is understood that the image feature map (of the target image or the sample image) includes a skin color (skin tone) as Huang teaches at Paragraph 0033 that the image feature map of the target photo includes facial features such as the skin color); and 
causing, via a first user interface, the fourth plurality of images to be presented on a client device (Huang teaches at t Paragraph 0038 that an image 602 of the facial region of the user provided by the user and the makeup applicator 104 executing on the computing device 102 then performs virtual application of the one or more cosmetic products identified by the image analyzer 114).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the additional content item associated with the second beauty product such that the second beauty product can be applied to the user image. One of the ordinary skill in the art would have been motivated to have identified the skin color/tone of one facial region of the user image to have retrieved the additional content item associated with the second beauty product whose parameter matches the skin color/tone of the user image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613